13-2647-bk
Shah v. Motors Liquidation Company GUC Trust

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
19th day of May, two thousand fourteen.

Present:       JOHN M. WALKER, JR.,
               ROSEMARY S. POOLER,
               RICHARD C. WESLEY,
                          Circuit Judges.
____________________________________________________
In the Matter of:
MOTORS LIQUIDATION COMPANY,

                        Debtor.
____________________________________________________
ATUL C. SHAH,

                                 Appellant,

                          -v-                                              13-2647-bk

MOTORS LIQUIDATION COMPANY GUC TRUST,

                        Appellee.
____________________________________________________

Appearing for Appellant:         Atul C. Shah, Troy, MI.

Appearing for Appellee:          Jeffrey Rhodes, Dickstein Shapiro LLP, Washington, D.C.

       Appeal from the United States District Court for the Southern District of New York
(Oetken, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment and order of said District Court be and it hereby is
AFFIRMED.

        Appellant Atul Shah, proceeding pro se, appeals from a judgment of the United States
District Court for the Southern District of New York (Oetken, J.) affirming the judgment of a
bankruptcy court disallowing his proof of claim. Shah had asserted claims for violations of his
First Amendment rights; discrimination on the basis of race, national origin, religion, and age
under Title VII of the Civil Rights Act of 1964, the Michigan Elliot Larsen Civil Rights Act, and
the Age Discrimination in Employment Act of 1967; as well as unlawful retaliation in violation
of Title VII. We assume the parties’ familiarity with the underlying facts, the procedural history
of the case, and the issues on appeal.

       We conduct a plenary review of a decision of a district court functioning as an
intermediate appellate court in a bankruptcy case, review de novo the bankruptcy court’s legal
conclusions, and accept the bankruptcy court’s factual findings unless clearly erroneous. See In
re Fairfield Sentry Ltd., 714 F.3d 127, 132 (2d Cir. 2013).

        Here, an independent review of the record and relevant case law reveals that the
bankruptcy court properly disallowed Shah’s proof of claim. We affirm substantially for the
reasons stated by the bankruptcy court in its thorough and well-reasoned order. As Shah did not
raise any substantive arguments with respect to his First Amendment claim, he has therefore
abandoned this claim on appeal. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.
1995).

       We have considered all of Shah’s remaining arguments and find them to be without
merit. Accordingly, the judgment of the district court is hereby AFFIRMED.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                2